IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ORESTES RODRIGUEZ,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4209

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed March 5, 2015.

Petition for Writ of Certiorari—Original Jurisdiction.

Orestes Rodriguez, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.